Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous made 112 rejections have been withdrawn in view of the amendments. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
An inverter comprising a single (“at least one”)  switch.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
An inverter comprising a single (“at least one”) switch.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 1 and 9
	The claim limitation “wherein the inverter comprises at least one switch” does not commensurate in scope with the inverters taught by Applicant which each comprise at plurality a transistors (see Applicant’s FIGURE 2)  and not the claimed “at least one switch”. The disclosure fails to disclose the structure or teaching of a single switch inverter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. US 2018/0198322 in view of Yu et al. US 2015/0380944 and Abdolkhani et al. US 2017/0310164.

Mercier teaches:
1, 2, 4. A wireless power transmitter, comprising: 
A circuit comprising a first drive circuit/second inverter of a first type (see inverter 20, FIG1A), the first drive circuit being configured to drive a first transmit coil at a first frequency (ie. 200kHz); and 
a second drive circuit/first inverter of a second type (ie class-d inverter, spec. para. 77, 22, FIG1A), the second drive circuit being separate from the circuit (see FIG14 showing separate mounted circuit boards of TX 6.78M board and TX 200K board), the second drive circuit being configured to drive a second transmit coil at a second frequency higher than the first frequency (HF ie. 6.78MHz, FIG1A).  
wherein the second drive circuit (22) comprises an inverter, wherein the inverter comprises at least one switch (see transistors of 22, FIG1A), and at least one inductor (inductor of VDD and/or inductor 18, FIG1A) that resonates with at least one capacitor (ie class-d inverter, spec. para. 77, 22, FIG1A).

Mercier teaches said circuit and second drive circuit being mounted on separate boards (see FIG14) but fails to explicitly teach said driver/inverter board comprising “integrated circuit”. 
Yu teaches wherein said WPT driver/inverter are implemented as an integrated circuit (see para. 20). It would have been obvious to implement said driver(s) as an IC as taught by Yu into said board of Mercier with the motivation of providing a known and desirable means for fabrication of the system. 

Mercier fails to teach wherein the wireless power transmitter further comprises a controller configured to control the at least one switch to turn on at a time corresponding to or after a time at which resonance between the at least one inductor and the at least one capacitor reduces a voltage across the at least one switch to a threshold value.
Abdolkhani teaches a wireless power transmitter further comprises a controller configured to control the at least one switch to turn on at a time corresponding to or after a time at which resonance reduces a voltage across the at least one switch to a threshold value (Para. [0007]). 
It would have been obvious to incorporate the known “zero voltage switching” (ZVS) taught by Abdolkhani into the system of Mercier with the motivation of reducing switching losses and EMI interference (see Abdolkhani Para. [0007]). 


6. The wireless power transmitter of claim 4, wherein the inverter comprises: 
at least one inductor that resonates with at least one capacitor (see resonant-tank 24, FIG1A and para. 41); and a switch controlled to turn on and off (see transistor of 10, FIG1A).  

Abdolkhani further teaches (said combination provided for with claim 1 above):
7. The wireless power transmitter of claim 1, wherein the threshold value is greater than zero and less than half of an input voltage of the first drive circuit, or the threshold value is zero (see Abdolkhani Para. [0007]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. US 2018/0198322 in view of Yu et al. US 2015/0380944 and Asanuma et al. US 2015/0180286.

Mercier teaches said inverter as a class-d inverter however fails to teach:
5. The wireless power transmitter of claim 4, wherein the inverter is a class E amplifier.  
	Asanuma teaches wherein the WPT  transmitter driver/inverter is implemented as either a class-d or class-e inverter (see para. 79). 
	It would have been obvious to one of ordinary skill in the art to implement said inverter of Mercier as a class-e inverter as taught by Asanuma with the motivation of providing a known equivalent inverter design. 

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. US 2018/0198322 in view of Abdolkhani et al. US 2017/0310164.

Mercier teaches:
9. A wireless power transmitter, comprising:
 a first drive circuit (20, FIG1A) of a first type, the first drive circuit being configured to drive a first transmit coil at a first frequency; and 
a second drive circuit (22, FIG1A) of a second type, the second drive circuit being configured to drive a second transmit coil at a second frequency higher than the first frequency.  
wherein the second drive circuit (22) comprises an inverter, wherein the inverter comprises at least one switch (see transistors of 22, FIG1A), and at least one inductor (inductor of VDD and/or inductor 18, FIG1A) that resonates with at least one capacitor (ie class-d inverter, spec. para. 77, 22, FIG1A).

Mercier fails to teach wherein the wireless power transmitter further comprises a controller configured to control the at least one switch to turn on at a time corresponding to or after a time at which resonance between the at least one inductor and the at least one capacitor reduces a voltage across the at least one switch to a threshold value.
Abdolkhani teaches a wireless power transmitter further comprises a controller configured to control the at least one switch to turn on at a time corresponding to or after a time at which resonance reduces a voltage across the at least one switch to a threshold value (Para. [0007]). 
It would have been obvious to incorporate the known “zero voltage switching” (ZVS) taught by Abdolkhani into the system of Mercier with the motivation of reducing switching losses and EMI interference (see Abdolkhani Para. [0007]). 

10. The wireless power of claim 9, wherein the first drive circuit comprises an  inverter (said 200kHz inverter) and the second drive circuit comprises a resonant inverter (6.78MHz class-d resonant inverter, see FIG1A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836